Citation Nr: 9913220	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran had active service from July 1988 to February 
1989.


FINDING OF FACT

A clear diagnosis of PTSD is not shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible, given the 
diagnosis of PTSD by a medical professional and the 
allegations offered by the veteran as to an inservice sexual 
assault.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, and, as such, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  It is determined that the request by the 
veteran's representative for a board-of-two psychiatric 
examination is without an adequate basis.  The fact that the 
veteran was examined by the same VA physician on more than 
one occasion does not give rise to any inference that such 
evaluations or the conclusions drawn by the examiner based on 
findings from those evaluations are inaccurate or otherwise 
biased against the veteran.  There is otherwise nothing in 
the record to indicate that the VA examinations or 
conclusions based on findings therefrom were in any way 
faulty.  To that end, it is found that no further examination 
or any other development is warranted insofar as the instant 
claim is concerned.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  
Additionally, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1998).  

The veteran's service medical records contain no diagnosis of 
PTSD.  Included therein are notations, dated in November and 
December 1988, indicating the veteran's involvement in an 
incident of underage drinking and a reported rape.  The Axis 
I diagnosis in November 1988 was of an adjustment disorder 
with disturbances of emotions and conduct; the Axis III 
diagnosis was of an alleged rape.  In December 1988, it was 
found that, although there was no current alcohol problem, 
there was a potential for such and entry into rehabilitation 
was recommended.  Also noted were manifestations of an 
immature and impulsive attitude with a suggestion of poor 
social judgment.  

In addition, the evidence includes hospitalization records 
from the Muskegon General Hospital, dated in March 1995, 
which note that the veteran was hospitalized for an overdose 
of ibuprofen and Nyquil.  Upon discharge, she was diagnosed 
with a mixed drug overdose, a suicide attempt, a history of 
thyroid cancer, and hypokalemia.

A June 1995 letter from the Muskegon Mercy Counseling and 
Recovery Center notes that the veteran was diagnosed 
initially with dysthymia, with such diagnosis later being 
changed to that of a bipolar affective disorder.  She 
reported taking prescribed medication in order to stabilize 
her mood swings and lessen her depressive symptoms.  An 
August 1995 VA PTSD examination report reveals the examiner 
noted that no diagnosis was established at that time, and 
that any future diagnosis(es) would be dependent upon further 
studies, including the Minnesota Multiphasic Personality 
Inventory (MMPI) and a social service survey.  

A June 1996 VA  psychological evaluation report notes that 
the veteran reported that she had been raped in November 1988 
and had had difficulties functioning as a result of the 
sexual assault and the subsequent handling of the rape charge 
by service department authorities.  Additionally, she 
reported having had about 10 jobs since leaving the service, 
nine months being the longest period of time she maintained 
any one job.  Such report further reveals that her 
psychomotor activity was somewhat increased, as evidenced by 
a bouncing movement of her legs and feet, especially when 
relating her account of the inservice sexual assault.  Both 
content scales measuring PTSD on the MMPI-2 were elevated in 
the significant range and the results of the Impact of Life 
Event Scale, which the veteran answered in relation to the 
sexual assault in the military, indicated noteworthy 
avoidance.  Lastly, the examiner noted that the results of 
the clinical interview and the psychological testing were 
supportive of a diagnosis of PTSD.

A July 1996 VA PTSD examination shows that, after taking into 
consideration the results of various studies performed, 
including an MMPI study and a social work survey, the veteran 
was found to be experiencing a generalized anxiety reaction 
and thyroid cancer in remission.  As well, a December 1997 VA 
examination report reveals that a diagnosis of a generalized 
anxiety reaction, based on sleep disturbances and unwarranted 
fears, was recorded.

Finally, the record includes various statements, made via 
correspondence and during a May 1996 hearing, of the veteran 
and her representative tending to show that the veteran 
currently suffers from PTSD related to a reported rape 
incident during her period of military service.  
Specifically, the Board notes the record contains a June 1995 
VA Form 21-4138, Statement in Support of Claim, describing a 
November 1988 incident during which the veteran was raped in 
a hotel room located outside of her base.

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In weighing the evidence 
available, the Board acknowledges that the June 1996 VA 
psychological evaluation, inclusive of a clinical interview 
and psychological testing, were supportive of a diagnosis of 
PTSD.  However, such diagnosis is not clear given that no 
other medical professional has offered a diagnosis of PTSD, 
despite the veteran having been examined or treated on 
multiple occasions.  The overwhelming majority of VA and non-
VA medical professionals who have examined or treated the 
veteran in service and thereafter have not offered a 
diagnosis of PTSD or even intimated that such a diagnosis was 
appropriate.  As a preponderance of the evidence is against 
the veteran's claim in this regard, the Board must deny the 
instant claim.  

In arriving at this determination, the Board has considered 
the various statements by the veteran and her representative.  
However, as the veteran and her representative are lay 
persons not competent to offer an opinion requiring medical 
knowledge or expertise, such statements do not constitute 
competent medical evidence proving the existence of PTSD.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Finally, the Board has considered 38 U.S.C.A. § 5107(b).  
Section 5107(b) expressly provides that the benefit-of- the-
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule is to be applied and the claim is to be resolved in 
favor of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, after reviewing the evidence of record, the Board finds 
that the evidence is not in relative equipoise, and thus, the 
benefit-of-the-doubt rule is not for application in this 
case. 


ORDER

Service connection for PTSD is denied. 



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

 

